Judgment, insofar as appealed from by plaintiff, affirmed; and judgment, insofar as appealed from by defendants, reversed, and the supplemental complaint dismissed on the merits, with costs in all courts to the defendants, on the ground that the executory accord was invalid under section 33-a, subdivision 2, of the Personal Property Law, and that there was no breach of the agreement alleged in the original complaint. No opinion. (See294 N.Y. 662.)
Concur: LEHMAN, Ch. J., LOUGHRAN, RIPPEY, LEWIS, CONWAY, DESMOND and THACHER, JJ. *Page 852